EXAMINER’S COMMENT

Terminal Disclaimer
The terminal disclaimer filed on 03/10/2022  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,460,375 has been reviewed and is accepted.  See Electronic Terminal Disclaimer-Approved on 03/10/2022.  Therefore, the nonstatutory double patenting rejection has been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 has been considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Halpern, GB 2457421 A (Electronic payment system for public vehicles).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
5/6/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649